DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.

Response to Amendment
Applicant submitted amendments to the claims on 03/07/2022. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scheduler and selection module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Scheduler and selection module in claim 1 are generic placeholders that have been given functions. However, the claims do not provide the structure of these generic placeholders. 0031 and 0032 of the instant application provide the structure of these generic placeholders to be any software component or hardware component. For the purpose of examination, any hardware or software component that performs the claimed functions as teaching the generic placeholders. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (US PUB. 20110172800, herein Koizumi) in view of Schlezinger et al (US PUB. 20100197051, herein Schlezinger) in further view of Dierks et al (US PUB. 20070156274, Dierks).  

Regarding claim 1, Koizumi teaches A substrate treating apparatus comprising: 
a process module including a plurality of process units configured to perform a plurality of steps included in a substrate treating process (fig. 1, 0087 teaches the plurality of process units within an overall plating apparatus which corresponds to the process module), wherein the process units perform the substrate treating process on substrates sequentially placed in the process units (0034 “a substrate transferring scheduling sequence is carried out to supply new substrates to the substrate processing apparatus while retrieving substrates that remain in the substrate processing apparatus”), based on process recipes for the substrates (0119 “a subsequent substrate is supplied with the same recipe or not. If a subsequent substrate is supplied with the same recipe (Y), then control goes to step ST21-5. If a subsequent substrate is not supplied with the same recipe (N), then control goes to step ST21-6”, Substrates are treated according to their recipe.); 
a scheduler configured to control operations of the process module and the process units included in the process module (0241 “scheduler 45 is used to control the supplying of a new substrate while the plating apparatus is operating in a steady state” 0032 “the scheduler described above which is incorporated in the controller.” 0091 “the controller 30 includes a central processing unit ( CPU)”, The scheduler controls the supply of new substrates and therefore controls the operations of plating apparatus, which corresponds to the process module, and its process units since the plating apparatus performs processes on the substrates.); 
a storage configured to store transfer paths information of the substrates (0018 “substrate transferring schedules remove a substrate from one of the substrate processing sections which suffers a fault, transfer the removed substrate to another one of the processing sections which is normal and usable”, 0290 “a computer program stored in the hard disk 33-3 of the shared storage device 33 and the CPU…jointly make up a schedule judging section 45-11…a schedule calculating section” Schedule information includes where the substrate is and where it must go, therefore the schedule includes the path of the substrate. The computer with its memory stores the generated schedules.), the transfer paths information including transfer paths of the substrates and defect values [of the substrates] according to the transfer paths of the substrates (0028, “a controller for controlling the substrate processing sections to process the substrates and controlling the transfer section to transfer the substrates...in the event of a fault occurring in the substrate processing apparatus, recalculating the substrate transferring schedules with an initial state represented by a state including the fault.”, 0091 “the controller 30 includes…a memory”, defects are found for the current substrate transfer schedule by the controller.); 
and a selection module configured to apply weighting values to the process units included in the transfer paths stored in the transfer paths information (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”, 0028 “and in the event of a fault occurring in the substrate processing apparatus, recalculating the substrate transferring schedules with an initial state represented by a state including the fault.”, 0035 “if a substrate processing unit, which is processing a substrate, suffers a fault and cannot be used any longer, then a substrate transferring scheduling sequence is carried out to automatically make the substrate processing unit unusable”. 0013 “a function to successively calculate substrate transferring schedules for substrates which are newly supplied to the substrate processing apparatus, and, in the event of a fault occurring in the substrate processing apparatus, to recalculate the substrate transferring schedules”), and to select a process unit to proceed, based on a result of feeding back the transfer paths information stored in the storage to the scheduler (0037 “a process failure such as a unit fault of a substrate processing unit which is processing a substrate, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing unit”, 0018, The scheduler and its transfer path information which is stored as shown above is used to select a process unit to succeed in the case of a fault.), 
wherein the weighting values [include numerical indicators] of the process units' condition and are based on the transfer paths (Koizumi, 0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”, 0013 “a function to successively calculate substrate transferring schedules for substrates which are newly supplied to the substrate processing apparatus, and, in the event of a fault occurring in the substrate processing apparatus, to recalculate the substrate transferring schedules” preferentially selecting processing substrates corresponds to priority based on weighting values of the process units) and the defect values of the [substrates] (0105)
and wherein the selecting the process unit to proceed includes determining a priority of the process units based on a comparison of the weighting [values] of the process units (0037 “a process failure such as a unit fault of a substrate processing unit which is processing a substrate, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing unit”, 0018) 
While Koizumi does teach knowing defect values according to transfer path information of the substrates, Koizumi does not teach defect values of the substrates and preferentially selecting processing modules, Koizumi does not explicitly teach defect values of the substrates, wherein the weighting values include numerical indicators of the process units' condition and are based on the transfer paths and the defect values of the substrates.
Schlezinger teaches and defect values of the substrates (0053 “the system controller 290 may compare information regarding the size of a crack on an edge of a substrate… defects detected in critical areas, such as edge regions of the substrate 303, may be given significantly greater weighting than defects found in less critical areas”, defects are found and stored) according to the transfer paths information of the substrates (0054 “the system controller 290 collects and analyzes the metrology data received from the inspection module 206 for use in determining the root cause of recurring defects in the substrate 303 so that it can correct or tune the preceding processes… the system controller 290 make take corrective action based on the metrology data collected and analyzed, such as altering process parameters in one or more of the processes or modules in the production line”, defects are known based on their paths).
wherein the weighting values [include numerical indicators] of the process units' condition and are based on the transfer paths (taught by Koizumi as shown above) and the defect values of the substrates (Schelzinger, 0108 “the system controller may apply a weighting scheme to the defects mapped in particular regions of the substrate”, 0109 “system controller 290 may then take corrective action, such as taking the malfunctioning module offline and reconfiguring the manufacturing process flow around the malfunctioning process module”, weighting values based on defect values of substrates are found). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate treating apparatus of Koizumi with the defect values of substrates understanding of Schlezinger because Schlezinger teaches a means for being able to improve production line processes during manufacturing of substrate devices (0008). 
Dierks teaches wherein the weighting values include numerical indicators of the process units' condition (0058 “entity 252 having a weighting factor of 70%”, 0050 “IG. 2a schematically represents a cluster tool 250 having a plurality of entities 252, 251, wherein the entities 252 may represent process modules for operating on substrates”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate treating apparatus of Koizumi and the defect values of substrates understanding of Schlezinger with the weighting numerical values of Dierks since Dierks teaches a means for weighted entity states being used for the determination of tool characteristics, such as reliability, availability, maintainability (0076). 

Regarding claim 2, Koizumi, Schlezinger and Dierks teach the substrate treating apparatus of claim 1, 
Koizumi further teaches further comprising: a measuring instrument configured to measure the defect values of the transfer paths information along which the substrates are transferred (0017, “if one of the substrate processing sections suffers a fault, the substrate transferring schedules are recalculated”, The device that understands a fault has occurred is the measuring instrument. The substrate is on a transfer path on which a fault is measured.)

Regarding claim 4, Koizumi, Schlezinger and Dierks teach the substrate treating apparatus of claim 1.
Koizumi further teaches wherein the storage stores simulation result (0106 “the controller 30…performs respective substrate transferring simulations”, 0091 “the controller 30 includes… a shared storage device”, The simulation is done on the controller which has a storage.) of all paths along which the substrates are capable of proceeding (0095 “The transferring simulation transfers a supplied substrate according to a substrate transferring schedule that has been generated by a previous new substrate supply scheduling process”, 0037 lines 5-9, “substrate transferring schedule for supplying one or some new substrates are generated by the linear programming process”, 0244 “The schedule calculating section 45-1 of the linear programming scheduler 45 calculates times (hereinafter referred to as "execution times") to operate the transfer devices”, 0245 “A solution that satisfies the prescribed conditions may not necessarily be obtained. After the schedule calculating section 45-1 of the linear programming scheduler 45 has made calculations, the solution judging section 45-2 determines whether a solution that satisfies the prescribed conditions has been obtained or not.”, 0100 lines “If there is a subsequent request for the supply of a new substrate from the controller 30, the transferring simulation generates a substrate transferring schedule”, Linear programming process creates schedules for the transferring of substrates as explained in 0037 and 0244. These schedules are then as explained in 0245 judged to make sure they are paths along which the substrate are capable of proceeding and only then become new substrate supply schedules. The previous new substrate supply schedules generated by the linear programming are then simulated as shown in 0095.) and further stores defect values measured according to all the paths simulated (0187, “In the transferring simulation, a process failure substrate that is present in a processing unit which is suffering a failure…is stopped while not satisfying the process limiting condition or are jammed while they are being transferred, are detected as a transferring error by the transfer device status updating process” Defect values are saved.)

Regarding claim 6, Koizumi, Schlezinger and Dierks teach the substrate treating apparatus of claim 5.
Koizumi further teaches wherein the selection module determines a priority based on a result obtained by applying the weighting values (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”, 0028 “and in the event of a fault occurring in the substrate processing apparatus, recalculating the substrate transferring schedules with an initial state represented by a state including the fault.”, 0035 “if a substrate processing unit, which is processing a substrate, suffers a fault and cannot be used any longer, then a substrate transferring scheduling sequence is carried out to automatically make the substrate processing unit unusable”) and selects a process unit having the highest priority (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”). 

Regarding claim 11, Koizumi and Schlezinger teach the substrate treating apparatus of claim 1.
 Koizumi and Schlezinger further teaches wherein the weighting values (Koizumi, 0036, 0028, 0035) are based on grades of the substrates (Schlezinger, 0053 “controller may apply a weighting scheme to the defects mapped in particular regions of the substrate.”); 
and the grades are based on the defect values of the substrates after the substrates have been treated based on the process recipes (Schlezinger, 0030 “evaluate defects detected in each substrate as it passes through the production line 200”, 0053 “the system controller 290 may compare information regarding the size of a crack on an edge of a substrate… defects detected in critical areas, such as edge regions of the substrate 303, may be given significantly greater weighting than defects found in less critical areas”).

Regarding claim 12, Koizumi, Schlezinger and Dierks teach The substrate treating apparatus of claim 1. 
Koizumi further teaches wherein the selecting the process unit to proceed includes selecting one of the process units to which the weighted values are applied (0036, 0013).

Regarding claim 13, Koizumi, Schlezinger and Dierks teach the substrate treating apparatus of claim 6. 
Koizumi and Dierks further teach wherein the process unit having the highest priority is an available process unit with a greatest total (Koizumi 0036 0013) weighting value (Dierks 0063).


Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (US PUB. 20110172800, herein Koizumi) in view of Schlezinger et al (US PUB. 20100197051, herein Schlezinger) in further view of Dierks et al (US PUB. 20070156274, Dierks) in further view of Hiar et al (US PUB. 20060262287, herein Hiar). 
Regarding claim 7, Koizumi teaches A substrate treating method comprising: 
performing a process, by process units (fig. 1, 0087 teaches the plurality of process units within an overall plating apparatus which corresponds to the process module), on substrates inserted into the process units (0034 “a substrate transferring scheduling sequence is carried out to supply new substrates to the substrate processing apparatus while retrieving substrates that remain in the substrate processing apparatus”), respectively, based on process recipes for the substrates (0119 “a subsequent substrate is supplied with the same recipe or not. If a subsequent substrate is supplied with the same recipe (Y), then control goes to step ST21-5. If a subsequent substrate is not supplied with the same recipe (N), then control goes to step ST21-6”, Substrates are treated according to their recipe.); 
and controlling, by a scheduler, the process (0241 “scheduler 45 is used to control the supplying of a new substrate while the plating apparatus is operating in a steady state” The scheduler controls the supply of new substrates and therefore controls the operations of plating apparatus, which corresponds to the process module, and its process units since the plating apparatus performs processes on the substrates.), 
determining a priority based on a result of the measuring (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”, 0091 0018 priority is based on the result of defect measurement.); 
and selecting a process unit having the highest priority among the process units (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”),
wherein the scheduler selects a process unit in which a subsequent process is to be performed, by a result of performing feedback based on database in which the transfer paths information of the substrates are stored (0037 “a process failure such as a unit fault of a substrate processing unit which is processing a substrate, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing unit”, 0018, The scheduler and its transfer path information which is stored as shown above is used to select a process unit to succeed in the case of a fault.), 
wherein the determining the priority (0036, 0018) [based on the result of the measuring] includes 
applying weighting values to the process units, based on the [measured defect] values (0036 0018, 0105), 
and determining the priority based on a comparison of the weighting values of the process units (0036 “In the event of a process failure occurring at a certain substrate processing section, a substrate transferring scheduling sequence is carried out to move another substrate in the substrate processing apparatus preferentially to another substrate processing section of the same type which is capable of continuously processing the substrate”, 0028 “and in the event of a fault occurring in the substrate processing apparatus, recalculating the substrate transferring schedules with an initial state represented by a state including the fault.”, 0035 “if a substrate processing unit, which is processing a substrate, suffers a fault and cannot be used any longer, then a substrate transferring scheduling sequence is carried out to automatically make the substrate processing unit unusable”).
Koizumi does not teach storing, in a database, the transfer paths with the corresponding defect values as transfer paths information, measuring defect values according to transfer paths information of the processed substrates by using a measuring instrument on the substrates, and wherein the weighting values include numerical indicators of the process units' condition based on the transfer paths and the defect values of the substrates. 
Schelzinger does teach measuring defect values according to transfer paths of the processed substrates by using a measuring instrument on the substrates (0053 “the system controller 290 may compare information regarding the size of a crack on an edge of a substrate… defects detected in critical areas, such as edge regions of the substrate 303, may be given significantly greater weighting than defects found in less critical areas”, 0010)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate treating apparatus of Koizumi with the defect values of substrates understanding of Schlezinger because both Koizumi and Schlezinger are involved in the process of substrate manufacturing and detecting faults of process modules and because Schlezinger teaches a means for being able to improve production line processes during manufacturing of substrate devices (0008). 
Koizumi and Schelzinger do not teach storing, in a database, the transfer paths with the corresponding defect values as transfer paths information and wherein the weighting values include numerical indicators of the process units' condition based on the transfer paths and the defect values of the substrates.
Dierks teaches and wherein the weighting values include numerical indicators (0058 “entity 252 having a weighting factor of 70%”, 0050 “IG. 2a schematically represents a cluster tool 250 having a plurality of entities 252, 251, wherein the entities 252 may represent process modules for operating on substrates”) of the process units' condition  based on the transfer paths (taught by Koizumi) and the defect values of the substrates (taught by Schelzinger)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate treating apparatus of Koizumi and the defect values of substrates understanding of Schlezinger with the weighting numerical values of Dierks since Dierks teaches a means for weighted entity states being used for the determination of tool characteristics, such as reliability, availability, maintainability (0076). 
Koizumi, Schelzinger and Dierks do not explicitly teach storing, in a database, the transfer paths with the corresponding defect values as transfer paths information.
Hiar teaches storing, in a database storing, in a database, the transfer paths with the corresponding defect values as transfer paths information (0058), the transfer paths with the corresponding defect values as transfer paths information (taught by Koizumi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the substrate treating apparatus of Koizumi and the defect values of substrates understanding of Schlezinger and the weighting numerical values of Dierks with the lithographic attribute enhancement equipment of Hiar since the equipment of Hiar allows for improving substrate attribute uniformity (0058). 

Regarding claim 8, Koizumi, Schelzinger, Dierks and Hiar teach the substrate treating method of claim 7.
Koizumi further teaches further comprising: 
storing the transfer paths information of the substrates (0018 “substrate transferring schedules remove a substrate from one of the substrate processing sections which suffers a fault, transfer the removed substrate to another one of the processing sections which is normal and usable”, 0290 “a computer program stored in the hard disk 33-3 of the shared storage device 33 and the CPU…jointly make up a schedule judging section 45-11…a schedule calculating section” Schedule information includes where the substrate is and where it must go, therefore the schedule includes the path of the substrate. The computer with its memory stores the generated schedules.); 

Regarding claim 9, Koizumi, Schelzinger, Dierks and Hiar teach the substrate treating method of claim 8.
Koizumi further teaches wherein the storing of the transfer paths of the substrates further includes: storing all paths along which the substrates are capable of proceeding (0107 “controller…sends and receives substrate transferring schedules”, 0091 “the controller 30 includes…a memory” These schedules which contain the paths that the substrate are capable of proceeding are stored).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (US PUB. 20110172800, herein Koizumi) in view of Schlezinger et al (US PUB. 20100197051, herein Schlezinger) in further view of Dierks et al (US PUB. 20070156274, Dierks) in further view of Hiar et al (US PUB. 20060262287, herein Hiar) in further view of Mori et al (US PUB. 20180143144, herein Mori).

Regarding claim 10, Koizumi, Schelzinger, Dierks and Hiar teach the substrate treating method of claim 8.
However, Koizumi, Schelzinger, Dierks and Hiar do not teach wherein the measuring of the defect values includes: measuring the defect values by using the measuring instrument installed before and after the substrate treating process.
Mori does teach wherein the measuring of the defect values includes: measuring the defect values by using the measuring instrument installed before and after the substrate treating process (0074 “inspects the wafer W before being treated in the treatment station 11 and the inspection apparatus 50 that inspects the wafer W after being treated in the treatment station 11 are used for inspecting a defect of the wafer”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified substrate treating apparatus of Koizumi and the defect values of substrates understanding of Schlezinger, weighting values of Dierks and the database of Hiar with the inspection of the substrate teachings of Mori because with Mori’s teachings it is possible to appropriately perform substrate inspection in a substrate treatment system (0012).

Response to Arguments
Applicant’s arguments, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Koizumi et al (US PUB. 20110172800, herein Koizumi) in view of Schlezinger et al (US PUB. 20100197051, herein Schlezinger) in further view of Dierks et al (US PUB. 20070156274, Dierks).  

	Applicant argues on page 9 that Koizumi nor Schelzinger teaches numerical indicator of the process unit condition which are based on the transfer paths and defect values. 
	However, Koizumi teaches that process unit conditions which are based on transfer paths and defect values since Koizumi teaches that in the event of a plating process failure in a processing unit, preferentially moving to another processing unit which is capable of performing the task (0105 0009). Therefore, process unit conditions are realized by defect values of the processing units. Further, Dierks teaches numerical indicators (0058).
Applicant further argues that combining Koizumi and Schelzinger would not allow for process unit failure to be detected based on the conditions of substrates. However, Schelzinger teaches analyzing substrates in order to determine failures in processing modules (0053-0054).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues on page 11 that the Examiner admits that Koizumi does not teach defect values of the substrates and therefore it cannot be asserted that Koizumi teaches “knowing defect values [of the substrate]. However, the bracket is common practice for showing something that the reference does not teach. Koizumi teaches knowing defect values of processing modules not of the substrate explicitly. The bracket is used to show this.
Applicant then argues that redundant means for detecting process module failures is not allowed. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Furthermore, by combining Koizumi’s method of determining errors in processing modules by looking at the modules themselves and Schelzinger’s method of inferring errors in processing modules by looking at substrate defects, this would be obvious to one of ordinary skill in the art before the effective filing date of the instant application since this would allow for additional verification of errors in processing modules. 
 Therefore, claims 1 and 7 are rejected as well as their respective dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116